 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9

10   Agustin RAMON RUCKSTUHL, aka                         No. 2:19-cv-1087-RSM-MAT
     Agustin RAMON
11              Plaintiff/Petitioner,
                                                          JOINT STIPULATION AND
12          v.                                              ORDER OF DISMISSAL
13   Kevin MCALEENAN, et. al.
                Defendants/Respondents.
14

15                                            STIPULATION
16          WHEREAS Plaintiff filed a Complaint for Mandamus and Injunctive Relief and
     Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 on July 15, 2019,
17
     alleging inadequate medical care by Defendants and challenging his detention pending
18
     his removal from the United States. Dkt. No. 1.
19          WHEREAS Plaintiff is no longer seeking relief from removal from the United
20   States, and has agreed to return to France, his country of origin.
            WHEREAS the Plaintiff’s complaint and habeas petition is moot and should be
21
     dismissed without fees or costs to either party.
22

23


     JOINT STIPULATION AND
     ORDER OF DISMISSAL– 1
     Civil Case No. 2:19-cv-01087-RSM-MAT
 1          NOW THEREFORE, the parties, through their respective counsel of record, do

 2   hereby stipulate and agree, and respectfully request, that the Court make and enter the
     following order:
 3
            Plaintiff’s Complaint for Mandamus and Injunctive Relief and Petition for Writ
 4
     of Habeas Corpus pursuant to 28 U.S.C. § 2241 is DISMISSED without prejudice and
 5   without fees or costs to either party.
 6
     SO STIPULATED.
 7
     DATED this 6th day of September, 2019.
 8
     BRIAN T. MORAN
 9   United States Attorney

10
     /s Michelle R. Lambert
11   MICHELLE R. LAMBERT NYS #4666657
     Assistant United States Attorney
12   1201 Pacific Avenue, Suite 700
     Tacoma, WA 98402
13
     Telephone No. (253) 428-3824
     E-mail: Michelle.lambert@usdoj.gov
14
     Attorney for Defendants
15

16   SO STIPULATED.
     DATED this 6th day of September, 2019.
17
     THORWARD IMMIGRATION LAW, PLLC
18
     /s Minda A. Thorward
19   MINDA A. THORWARD WSBA#47594
     5600 C Rainier Ave S, Ste. 208
20
     Seattle, WA 98118
21   Telephone No. (206) 607-7976
     Fax No. (866) 705-6146
22   E-mail: minda@thorwardimmigrationlaw.com
     Attorney for Plaintiff
23


     JOINT STIPULATION AND
     ORDER OF DISMISSAL– 2
     Civil Case No. 2:19-cv-01087-RSM-MAT
 1                                          ORDER

 2          IT IS SO ORDERED. Plaintiff’s Complaint for Mandamus and Injunctive Relief
 3   and Petition for Writ of Habeas Corpus is DISMISSED without prejudice and without
     fees or costs to either party.
 4

 5
            DATED this 13th day of September, 2019.
 6

 7

 8                                          A
                                            RICARDO S. MARTINEZ
 9                                          CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23


     JOINT STIPULATION AND
     ORDER OF DISMISSAL– 3
     Civil Case No. 2:19-cv-01087-RSM-MAT
